                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

AMANDA CAROLINE CORBETT,                 :

                  Plaintiff              :   CIVIL ACTION NO. 3:18-1790

      v.                                 :         JUDGE MANNION

ANDREW SAUL1,                            :

                  Defendant              :

                                   ORDER

      Pending before the court is the report of Magistrate Judge Gerald B.

Cohn which recommends that the plaintiff’s appeal of the decision of the

Commissioner of Social Security be denied and the Commissioner’s final

decision denying the plaintiff’s claim for benefits be affirmed. (Doc. 10).

Neither party has filed objections to Judge Cohn’s report.

      When no objection is made to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether


      1
       Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this
action. See Fed.R.Civ.P. 25(d).
timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

     In her appeal, the plaintiff argues that the administrative law judge

(“ALJ”) erred in failing to properly consider the limitations from her post-

traumatic stress disorder, major depressive disorder and mood disorder; the

ALJ erred in determining her residual functional capacity (“RFC”) by not

adopting the treating source opinion of Dr. Anne V. Dall; the ALJ erred in

considering her mental health related disorders under the Listings; and the

ALJ erred by failing to properly consider the Global Assessment of

Functioning (“GAF”) scores assigned to her.

     Judge Cohn carefully considered and discussed each of the plaintiff’s

claims and determined that the ALJ did not err in any of these areas. The

court has reviewed the relevant documentation and the entire report of Judge

Cohn and finds no clear error of record. The court further agrees with the

sound reasoning which led Judge Cohn to his recommendation. As such, the

court adopts the reasoning of Judge Cohn as the opinion of the court.

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

     (1)   The report and recommendation of Judge Cohn, (Doc. 10),

           is ADOPTED IN ITS ENTIRETY.

     (2)   The decision of the Commissioner is AFFIRMED and the


                                     2
                 plaintiff’s appeal is DENIED.

           (3)   The Clerk of Court is directed to CLOSE THIS CASE.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
Date: September 30, 2019
18-1790-01.wpd




                                           3
